Citation Nr: 1501812	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO. 12-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include depressive, anxiety, and mood disorders.

2. Entitlement to an increased rating in excess of 50 percent for sleep apnea.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart condition, to include hypertensive cardiovascular disease, and, if so, whether the reopened claim should be granted.

4. Entitlement to service connection for hypertensive retinopathy, to include as secondary to service-connected hypertension.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, the RO denied an increased rating for sleep apnea and denied service connection for hypertensive cardiovascular disease and hypertensive retinopathy in July 2010. The RO then granted service connection for an acquired psychiatric disorder in May 2012, and assigned a 50 percent rating. The Veteran filed timely notices of disagreement and substantive appeals as to the both decisions. The issues have been combined into one appeal for the purposes of Board review.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has filed a formal claim for TDIU, and therefore the issue has been raised by the record.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014. A transcript of the hearing is associated with the electronic claims file.

The Veteran's representative submitted additional evidence in support of her claim after her November 2014 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating in excess of 50 percent for an acquired psychiatric disorder and entitlement to service connection for a heart condition, to include hypertensive cardiovascular disease , are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's sleep apnea has been manifested by the use of a continuous airway pressure (CPAP) machine, daytime somnolence, insomnia and periods of blackouts; but not by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy. 

2. A February 2003 rating decision denied service connection for hypertensive cardiovascular disease. The Veteran was notified of her rights but did not appeal or submit new and material evidence during the appellate period.

3. The evidence associated with the claims file subsequent to the February 2003 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.

4. Hypertensive retinopathy has been shown to have been caused or aggravated by the Veteran's service-connected hypertension.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 50 percent for service-connected sleep apnea have not been met or approximated at any time during the period on appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2014).

2. The February 2003 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3. New and material evidence sufficient to reopen the claim of service connection for hypertensive cardiovascular disease has not been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4. The criteria for service connection hypertensive retinopathy as secondary to service connected hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In light of the fully favorable decision as to the issues of service connection for hypertensive retinopathy and reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2010, prior to the initial unfavorable adjudication in July 2010. This letter advised the Veteran of what evidence was necessary to substantiate her claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Concerning the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claim. Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records have been obtained and associated with the electronic claims file, as have all private medical records either identified or submitted by the Veteran. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in June 2010 and March 2011. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that both examiners indicated that the claims file was not reviewed in conjunction with the examinations. However, review of the claims file is not required in order for a VA opinion or examination to be adequate. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008). Instead, the examiner need only be apprised of sufficient facts so as to make it possible to render an informed opinion. Id. Further, with respect to increased rating claims, it is the present level of disability that is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiners need only have been aware of enough facts so as to render an informed opinion concerning the severity of the Veteran's sleep apnea. 

Here, both examiners noted a history of the disability and a description of its current symptomatology provided by the Veteran, and conducted an objective medical examination of the Veteran. The Board finds that between the examiner's objective medical observations noted in the examination report and the Veteran's own account of the disability's history and symptomatology, the examiners were informed of a sufficient number of the relevant facts to render an informed opinion as to the severity of the Veteran's sleep apnea. Therefore, the Board finds that both examination reports are adequate for rating purposes, despite the fact the claims file was not reviewed in conjunction with either.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating in excess of 50 percent for sleep apnea. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Sleep Apnea

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends she is entitled to an increased rating in excess of 50 percent for her service-connected sleep apnea. Her sleep apnea is rated at 50 percent under Diagnostic Code 6847, covering sleep apnea syndromes. 38 C.F.R. § 4.97. Under Diagnostic Code 6847, a 50 percent rating is warranted for the use of a breathing assistance device such as a CPAP machine. 38 C.F.R. § 4.97, Diagnostic Code 6847. A 100 percent rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep apnea syndrome more closely approximates the level of severity contemplated by a 100 percent rating. In order to warrant a higher rating than 50 percent, there would need to be evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or, in the alternative, the sleep apnea must necessitate a tracheostomy. 

In this case, there is no medical or lay evidence indicating the Veteran has chronic respiratory failure or requires a tracheostomy. The Veteran indicated neither during her November 2014 hearing testimony, stating only that she uses a CPAP machine, experiences blackouts and daytime somnolence, and is limited in being able to drive. Several lay statements of record also attest to the Veteran's daytime somnolence, but not respiratory failure. The June 2010 and March 2011 VA examiners noted no complications from the Veteran's sleep apnea generally, and specifically noting no evidence or history or respiratory failure or cor pulmonale and the Veteran's sleep apnea is treated with a CPAP machine, rather than a tracheostomy. Accordingly, a higher rating is not warranted.

In addition, no higher or alternative ratings under different Diagnostic Codes can be applied. The Board notes that there are other Diagnostic Codes relating to the respiratory system, specifically Diagnostic Codes 6502 to 6846. 38 C.F.R. § 4.97. In this case, the Board finds that the Veteran's sleep apnea disability and related symptoms most closely approximate that for Diagnostic Code 6847, that is, for sleep apnea syndrome. As such, application of one of the other Diagnostic Codes for the respiratory system is not warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 50 percent for the Veteran's service-connected sleep apnea. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected sleep apnea is manifested by signs and symptoms such as use of a CPAP machine, daytime somnolence, limitations on driving, insomnia and periods of blackouts. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Schedule of Ratings for Disabilities of the Respiratory System. 38 C.F.R. § 4.97, Diagnostic Code 6847. The schedular ratings for sleep apnea syndromes contemplate varying degrees of breathing difficulty, daytime somnolence, and machine and operative assistance. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's stated symptoms are not directly contemplated by the rating schedular, specifically her limitations with respect to driving. However, the Veteran linked these limitations to her daytime somnolence and the risk of falling asleep or blacking out while driving, which is a symptom directly contemplated by the rating criteria. In short, there is nothing exceptional or unusual about the Veteran's sleep apnea because the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's sleep apnea is not warranted in this case.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for an acquired psychiatric disorder, sleep apnea, fibromyalgia, hypertension, pituitary adenoma, and bilateral pes planus. The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's sleep apnea combines or interacts with her other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. New and Material

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

First, the Board finds that the Veteran is required to submit new and material evidence to reopen her case. In addition to her claim for direct service connection, the Veteran indicated during her hearing that her claimed hypertensive cardiovascular disease was either caused or aggravated by her hypertension. As this is a new theory of entitlement for the same hypertensive cardiovascular disease that was the subject of the February 2003 denial, the claim of secondary service connection is not a new claim. Boggs, 520 F.3d at 1335. Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran. See Roebuck, 20 Vet. App. 307.

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last finally denied reopening of the Veteran's claim for service connection for hypertensive cardiovascular disease in February 2003. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the February 2003 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The evidence of record in February 2003 consisted of the Veteran's service treatment records, VA and private medical records, and the Veteran's lay statements. The evidence did not show that the Veteran had a current diagnosis of hypertensive cardiovascular disease. Evidence received since the February 2003 rating decision includes VA treatment records from February 2003 forward, additional private treatment records, additional lay statements from the Veteran and other lay persons concerning the presence of a heart condition, and the Veteran's November 2014 testimony. Of particular note is a July 2014 echocardiogram that noted the results of the examination were abnormal, but did not indicate a direct diagnosis of a heart disability. As the evidence indicates that the Veteran has an abnormal heart in some respect, and therefore a possible disability, the Board finds this evidence is sufficient to reopen the Veteran's claim, as it raises the possibility of substantiating her claim. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of that the Veteran has a current heart disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for hypertensive cardiovascular disease is warranted.

V. Service Connection

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In this case, the Veteran was diagnosed with hypertensive retinopathy most recently in April 2011, with other notations of mild retinopathy associated with hypertension in April 2010. The Veteran is also service connected for hypertension. Therefore, the threshold elements of secondary service connection have been met.

Concerning causation or aggravation, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected hypertension caused her hypertensive retinopathy. The Board notes that an October 2009 hypertension examination noted no complications from hypertension, and a June 2010 VA eye examiner noted that hypertensive retinopathy was not present, and that there were no service-connected causes of eye impairment. However, as noted above VA treatment records from April 2010 and April 2011 noted that the Veteran had either a diagnosis of hypertension with retinopathy or hypertension and mild retinopathy. Reading these diagnoses in a light most favorable to the Veteran, they indicate that the two disabilities, specifically hypertension and hypertensive retinopathy, are causally linked. 

Additionally, the April 2011 diagnosis of hypertension with retinopathy was rendered by a VA staff optometrist, and was given after the most recent VA eye examination. Based on this medical evidence, the Board finds the evidence is at least in equipoise as to whether the Veteran's hypertensive retinopathy was caused or aggravated by her service-connected hypertension. As such, the second element of secondary service connection has been met. As both elements have been met, the Board finds that service connection for hypertensive retinopathy as secondary to service-connected hypertension is warranted.

VI. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). She is currently service-connected for sleep apnea at 50 percent, an acquired psychiatric disorder at 50 percent, fibromyalgia at 20 percent, hypertension at 10 percent, pituitary adenoma at 10 percent, and bilateral pes planus at a noncompensable rate. When combined using the combined ratings table, the Veteran has a combined disability rating of 70 percent. 38 C.F.R. § 4.25. As the Veteran has a combined rating over 70 percent and at least one disability rated over 40 percent, the threshold requirements for TDIU based on two or more service-connected disabilities have been met.

With the threshold requirements satisfied, the Board turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since January 2008, prior to which she worked as a substitute teacher, security associate, customer service advocate, and benefit investigation specialist, jobs which spanned from approximately August 2003 to May 2007 and from September 2007 to January 2009. The Veteran has a Bachelor's and a Master's degree, both in human resources. There is no evidence indicating the Veteran has received any other type of special training.

In addition to the Veteran's work and education history, several medical opinions concerning the Veteran's functional impairment are associated with the electronic claims file. The September 2010 VA psychological examiner indicated that the Veteran did not attribute her unemployment to her psychiatric disability, but indicated that the depression would likely reduce her effectiveness at work. Difficulty at work was largely linked to her sleep apnea. A November 2009 private medical opinion indicated that the Veteran's psychiatric disorder has resulted in total unemployability. The private physician also noted the Veteran's sleep apnea symptoms, particularly the fact that she frequently falls asleep at work. The Veteran's Social Security records contain a decision determining her to be disabled due to the presence of sleep apnea and depression. 

Turning to the lay evidence, the Veteran herself has stated that her sleep apnea and psychiatric disorder impair her ability to work, as she struggles with irritability and daytime somnolence. The Veteran has also submitted lay statements from coworkers and friends indicating that her sleep apnea, and specifically her daytime somnolence, interferes with her ability to perform at a job. In weighing the medical opinions of record, in addition to the lay statements and the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field due to the symptoms associated with her service-connected psychiatric disorder and sleep apnea. As such, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to an increased rating in excess of 50 percent for sleep apnea is denied.

New and material evidence having been received, the claim for service connection for hypertensive cardiovascular disease is reopened; the appeal is granted to this extent only.

Entitlement to service connection for hypertensive retinopathy as secondary to service-connected hypertension is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In this case, during her hearing the Veteran indicated that she had an appointment to be re-evaluated by a psychiatrist shortly after the hearing, and also indicated she receives psychiatric treatment from a private physician Dr. W. As the Veteran has identified potentially relevant records as to the issue of reopening her claim of service connection for hypertensive cardiovascular disease and her claim for an increased rating for an acquired psychiatric disorder, the Board finds it must remand the claim so that appropriate efforts can be made to locate and obtain such records. 38 C.F.R. § 3.159(c)(1). If, after making reasonable efforts the records cannot be obtained, VA must provide the Veteran with notice of that fact in accordance with 38 C.F.R. § 3.159(e), and provide the Veteran with an opportunity to provide them herself.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). The Board notes that the Veteran's most recent psychological evaluation was in 2010. As the examination results are now approximately four years old, the Board finds that while on remand the Veteran should be scheduled for another VA examination to determine the current severity of her acquired psychiatric disorder.

Further, the Veteran has submitted evidence of an abnormal echocardiogram, the Veteran was noted to have a heart disability in service, and the Veteran has complained of heart difficulties since service and medical records reflect on-going treatment for heart problems. Finally, there is otherwise insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's heart condition is etiologically related to her service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify and authorize for release any records detailing private physician treatment for her acquired psychiatric disorder, to include from Dr. W. See Hearing Transcript at 19.

Then, make all appropriate efforts to obtain any and all medical records so-identified and authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of her acquired psychiatric disorder. The claims folder must be made available to the examiner in conjunction with the examination. Any necessary studies or testing should be performed and the results reported in detail. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of her claimed heart condition. The electronic claims file must be reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current heart disability other than hypertension, to include hypertensive cardiovascular disease?

b) If there is a current disability, is it at least as likely as not (a fifty percent probability or greater) that the heart condition was caused by service-connected hypertension?

c) If the heart condition was not caused by hypertension, is it at least as likely as not (a fifty percent probability or greater) that the heart condition was aggravated (i.e., permanently worsened beyond their natural progression) by hypertension?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the heart condition by the service-connected disability.

d) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's heart condition was otherwise incurred or aggravated in service?

A detailed rationale supporting the examiner's opinion should be provided and all testing deemed necessary, to include an echocardiogram, should be conducted.

Review of the entire claims file is required; however attention is invited to a July 2014 VA treatment record reflecting an abnormal echocardiogram.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


